DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-31 are pending in the instant application. Claim 1 is amended, claims 32-35 are canceled and claims 10-15 and 26-31 are withdrawn from consideration. 

	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/01/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection. The proposed amendment changes the interpretation of Choi’s reference and thus change the grounds of rejection. The broadest reasonable interpretation of "first area" and “second area” includes a region, section or part of a whole. Therefore, Choi teaches “A display device having a first area, and a second area that extends from the first area in a first direction and has a bent shape…. an extension, which extends from the body portion and into the second area 

    PNG
    media_image1.png
    773
    1161
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 20160066440 A1, hereinafter Choi) 
Regarding Claim 1, Choi teaches a display device (see Fig. 1A, electronic device 100, and para. [0010]) having a first area (see annotated Fig. 1A below, a flat surface part 153, and para. [0043]), and a second area that extends from the first area in a first direction and has a bent shape (see annotated Fig. 1A, first curved surface part 151 and para. [0043]), the display device comprising: 
a display module comprising a display panel (see Fig. 2A, panel module 40, display panel 44, and para. [0061]), which has a corner portion in the second area (see Fig. 1A, display module 150 and curved surface part 151); 
an input-sensing member on the display panel (see annotated Fig. 2A, touch sheet 41, and para. [0058]-[0059]. The touch sheet 41 may support, for example, capacitive sensing) and comprising a body portion, which overlaps with the display panel (see annotated Figs. 1A-2A. The touch panel flat area that corresponds to display flat surface part 153), and an extension, which extends from the body portion and into the second area further than the corner portion of the display module extends into the second area in the second  direction crossing the first direction (see annotated Fig. 1A and 2A below. As depicted in annotated figure 1A the touch sheet 41 extends from the portion of the flat surface 153 and into the second area and the second direction crosses the first direction. As depicted in annotated 2A, the touch sheet 41 extends further than the corner portion of the display module extends into the second area), such that edges of the extension do not overlap with the display panel in the second direction (see annotated Fig. 1A and Fig. 2A below, touch sheet 41 extends from the display panel 44 toward the non-display 44b located on the second curved surface part 155 without overlapping the display panel 44.); and 
a first bonding layer between the display module and the input-sensing member (see Fig. 2A, adhesive layer 42, para. [0058] and para. [0060]), wherein an edge of the extension extends beyond an edge of the corner portion (see Fig. 1A and 2A, touch sheet 41 extends from the display panel 44 toward the non-display 44b located on the second curved surface part 155 without overlapping the display panel 44),

    PNG
    media_image1.png
    773
    1161
    media_image1.png
    Greyscale


Regarding Claim 2, Choi teaches the display device of claim 1. 
Choi further teaches wherein a bottom surface of the extension is separated from the display panel (see Fig. 2A, touch sheet 44 extends from the display panel 41 toward the non-display 44b located on the second curved surface part 155 without overlapping the display panel 41).

Regarding Claim 3, Choi teaches the display device of claim 1.
Choi further teaches wherein the edge of the corner portion is partially surrounded by the edge of the extension (see Fig. 1A and 2A, touch sheet 44 extends from the display panel 41 toward the non-display 44b located on the second curved surface part 155 without overlapping the display panel 41).

Regarding Claim 4, Choi teaches the display device of claim 1.
Choi further teaches wherein the edge of the corner portion is rounded (see Fig. 3B,  curved surface parts 151 and 155. As depicted in figure 3B the display 150 has rounded corner portions).

Regarding Claim 5, Choi teaches the display device of claim 1.
Choi further teaches a window on the input-sensing member (see annotated Fig. 2A, glass 50, touch sheet 41, and para. [0057]-[0058]), wherein a distance between an edge of the window and the edge of the extension, measured in the second area along the second direction, is smaller than a distance between the edge of the window and an see annotated Fig. 1A-2A above, touch sheet 41 and glass 50. As depicted in figure 2A, the distance between the edge of the touch sheet 44 and the edge of the glass 50 is less that the distance between the flat part of the touch sheet 44 located on the flat surface part of the display 153).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable Choi (US 20160066440 A1).

Regarding Claim 6, Choi teaches the display device of claim 1.
Choi do not explicitly teach wherein the first bonding layer has an edge that is in the second area, overlaps with the extension, does not overlap the display panel, and is between the edge of the extension and the edge of the corner portion.
However, one of ordinary skill in the art, before the effective filling date of the claim invention would have recognized the obviousness of modifying the size of the layers in the device disclosed by Choi, since such a modification would have involved a mere change in the size of a component. A change is size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237, (CCPA 1955).

Regarding Claim 7, Choi teaches the display device of claim 1.
Choi do not explicitly teach wherein, in the second area, an edge of the first bonding layer is aligned with the edge of the corner portion.
However, one of ordinary skill in the art, before the effective filling date of the claim invention would have recognized the obviousness of modifying the size of the layers in the device disclosed by Choi, since such a modification would have involved a 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable Choi (US 20160066440 A1) further in view of Kwak et al. (US 20160299527 A1, hereinafter Kwak). 

Regarding Claim 8, Choi teaches the display device of claim 1.
Choi do not explicitly teach wherein the first bonding layer comprises an optical clear adhesive (OCA), a pressure sensitive adhesive (PSA), or an optical clear resin (OCR) layer.
However, Kwak teaches the first bonding layer comprises an optical clear adhesive (OCA), a pressure sensitive adhesive (PSA), or an optical clear resin (OCR) layer (see para. [0046] The display 110 may be implemented in a stack structure where a window panel 210, a touch panel 220, and a display panel 230 are sequentially 
stacked.  Furthermore, the display 110 may include adhesive layers 215, 225, and 235 which are used to bond corresponding panels, respectively.  Each of the adhesive layers 215, 225, and 235 may perform functions of preventing corresponding panels from be separated, respectively and may be formed of optically clear adhesive (OCA), synthetic resins, and the like).
	Choi and Kwak are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the 
	
Regarding Claim 16, Choi teaches the display device of claim 1.
Choi further teaches a window on the input-sensing member (see Fig. 2A, glass 50, touch sheet 41, and para. [0057]-[0058]); and 
a second bonding layer between the window and the input-sensing member for coupling the window to the input-sensing member (see Fig. 2A, adhesive layer 51 and para. [0057]. An adhesive layer 51 may be disposed between the glass 50 and the panel module 40).
Choi do not explicitly teach wherein the second bonding layer comprises an OCA, PSA, or OCR layer.
However, Kwak teaches the second bonding layer comprises an OCA, PSA, or OCR layer (see para. [0046] The display 110 may be implemented in a stack structure where a window panel 210, a touch panel 220, and a display panel 230 are sequentially 
stacked.  Furthermore, the display 110 may include adhesive layers 215, 225, and 235 which are used to bond corresponding panels, respectively.  Each of the adhesive layers 215, 225, and 235 may perform functions of preventing corresponding panels from be separated, respectively and may be formed of optically clear adhesive (OCA), synthetic resins, and the like).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable Choi (US 20160066440 A1), further in view of Park et al. (US 20140104762 A1, hereinafter Park).

Regarding Claim 9, Choi teaches the display device of claim 1. 
Choi further teaches the display panel 44 include an organic light emitting diode (OLED).
Choi do not explicitly teach wherein the display panel comprises a base substrate, a light-emitting element on the base substrate, and an encapsulation layer on the light-emitting element, and wherein the first bonding layer is on the encapsulation layer.
However, Park teaches wherein the display panel comprises a base substrate (see Fig. 1-3 and Fig. 10, flexible substrate/film 11 and para. [0036]), a light-emitting element on the base substrate (see Fig. 10, para. [0036 and para. [0074]]. Organic light emitting diode on the flexible film. The OLED includes a pixel electrode 91, organic emission layer 92 and common electrode 93), and an encapsulation layer on the light-see Fig. 10, encapsulation substrate 12), and wherein the first bonding layer is on the encapsulation layer (see Fig. 1-3 and para. [0040]. adhesive layers respectively provided between the flexible display panel 10, the polarizing plate 22, the touch panel 23, the cover window 21, and the bracket 30 are omitted).
Choi and Kwak are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the adhesive layer disclosed by Choi with Kwak’s teachings of OCA for the adhesive layer, since it would have been obvious to try from a finite number of adhesive options known in the art that would have yield the same predictable result of bonding the corresponding structures on the display device.
Choi and Park are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of substituting the display panel disclosed by Choi with Park’s teachings of OLED display structures, since it would have been obvious to try from a finite number of display devices known in the art that would have yield the same predictable result of displaying.

Allowable Subject Matter
Claims 17-22 and 23-25 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  



Claim 23:
a first waterproof member coupled to a bottom surface of the display module, and located along an edge of the display module; a second waterproof member coupled to a bottom surface of the window, located in the second area, and spaced apart from the first waterproof member; and a waterproof filling member sealing a space between the first and second waterproof members in the area near the corner portion
In combination with all other claim limitations.

Claim 17:
a first waterproof member coupled to a bottom surface of the display module, and located in the second area along an edge of the display module; a second waterproof member coupled to a bottom surface of the window, and spaced apart from the first waterproof member; and a waterproof filling member filling a gap between the first and second waterproof members in an area near the corner portion.
In combination with all other claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IM/Examiner, Art Unit 2626